 
 
Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made and entered into effective as of April 3, 2007 by and
between Osteologix, Inc., a Delaware corporation (the “Company”), and Mr. Philip
J. Young (the “Executive”).
 
In consideration of the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree as follows:
 
1.    Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts
employment.
 
2.    Term. Subject to earlier termination as hereafter provided, the
Executive’s employment hereunder shall be for a term of one (1) year (the
“Initial Term”), commencing effective as of May 1, 2007 (the “Effective Date”);
provided, however, that the Initial Term shall automatically be extended for
successive one year periods on each anniversary of the Effective Date (each, a
“Renewal Period”, and together with the Initial Term, the “Term”) unless written
notice is given by either the Company or Executive no later than 60 days prior
to the end of a Renewal Term that such party does not wish to extend the Term of
this Agreement. The Term of this Agreement is hereafter referred to as “the term
of this Agreement” or “the term hereof.”
 
3.    Capacity and Performance; Location.
 
(a)   During the term hereof, the Executive shall serve as the President and
Chief Executive Officer of the Company. In addition, and without further
compensation, the Executive shall serve as a director of the Company to the
extent elected or appointed from time to time.
 
(b)   During the term hereof, the Executive shall be employed by the Company on
a full-time basis, shall have all powers and duties consistent with his
position, subject to the direction and control of the Company’s Board of
Directors (the “Board”), and shall perform such other duties and
responsibilities on behalf of the Company as may reasonably be designated from
time to time by the Board. The Executive shall require the approval of the Board
to pursue or enter into any transaction or group of related transactions that
are not in the ordinary course of business and would be material to the Company.
 
(c)   During the term hereof, the Executive shall devote substantially all of
his full business time and his best efforts, business judgment, skill and
knowledge to the advancement of the business and interests of the Company and to
the discharge of his duties and responsibilities hereunder. The Executive shall
comply with all written policies of the Company in effect from time to time and
shall observe and implement those resolutions and directives of the Board as
made or issued from time to time. The Executive shall not engage in any other
business activity or serve in any industry, trade, professional, governmental or
academic position during the term of this Agreement, except as may be expressly
approved in advance by the Board in writing; provided, that the Executive shall
be entitled to continue to serve on the board of directors of MCR American
Pharmaceuticals or it’s successors, provided that such service does not
interfere with his performance of his duties hereunder.
 
 

--------------------------------------------------------------------------------


 
 
(d)   The Company’s principal executive office is currently located in San
Francisco, California. The Executive shall initially work from an office at his
current location (Richmond, VA) and travel between the Company’s San Francisco
office, the Executive’s current office location, and the Company’s offices in
Copenhagen, Denmark, as is reasonably necessary for the management of the
Company’s business. Within 12 months of the start of the Executive’s employment,
the Board will determine whether to relocate the principal executive office of
the Company or to retain it at the San Francisco location. In either case, it
shall provide the Executive with six months’ prior written notice and upon
delivery of such notice, the Company and the Executive shall reasonably and in
good faith negotiate a fair and equitable relocation package. Following such
notice period and the determination of the location of the Company’s principal
executive office, the Executive shall be based in and work primarily in and from
the Company’s principal executive office.
 
(e)    During the first 12 months following the Effective Date, the Executive
acknowledges and agrees that he shall spend one week every second month of the
term hereof at the Company’s offices in Copenhagen, Denmark. The Company will
reimburse the Executive for all reasonable and customary travel and living
expenses (e.g., hotel and meals) incurred in connection with time spent in
Copenhagen, Denmark and the Executive shall provide the Company with reasonable
documentation of such expenses.
 
(f)    Upon reasonable notice, the Executive shall be available to participate
in all meetings of the Board. The Company will reimburse the Executive for all
reasonable and customary travel and living expenses (e.g., hotel and meals), if
any, incurred in connection with such meetings and the Executive shall provide
the Company with reasonable documentation of such expenses.
 
4.    Compensation and Benefits. As compensation for all services performed by
the Executive hereunder during the term hereof, and subject to performance of
the Executive’s duties and obligations pursuant to this Agreement:
 
(a)    Base Salary. During the term hereof, the Company shall pay the Executive
a base salary at an initial rate of Three Hundred Fifty Thousand Dollars
($350,000) per annum, payable in accordance with the payroll practices of the
Company for its executives. Such base salary, as from time to time increased, is
hereafter referred to as the “Base Salary.”
 
(b)    Bonus Compensation. During the term hereof, the Executive shall have the
opportunity to earn an annual performance bonus equal to up to 35% of the
Executive’s Base Salary based upon performance criteria set by the Board in its
sole discretion on an annual basis. The Board shall conduct a performance review
of the Executive at least once a year on or prior to February 1 of each year,
commencing in 2008. The Company may, from time to time, pay such other bonus or
bonuses to the Executive as the Board or a compensation committee of the Board,
in its sole discretion, deems appropriate. In order to receive the annual
performance bonus, the Executive must continue to be employed by the Company
through the end of the period with respect to which the annual performance bonus
has been earned. The annual performance bonus will be paid to the Executive at
such time as bonuses for the applicable period are regularly paid to senior
executives of the Company; provided, however, in no event will the annual
performance bonus be paid later than February 28 of the relevant calendar year.
Except as otherwise provided herein, bonuses shall be paid at such time as
bonuses for the applicable period are regularly paid to senior executives of the
Company.
 
 
2

--------------------------------------------------------------------------------


 
 
(c)    Stock Options. The Executive shall receive stock options to purchase One
Million (1,000,000) shares of common stock of the Company at an exercise price
per share equal to the greater of $1.20 and the last reported sales price for
the Company’s common stock on the OTC Bulletin Board on the date of grant (the
“Stock Options”). The Stock Options shall vest and become exercisable with
respect to 1/8th (125,000) of the aggregate Stock Options on December 1, 2007,
and the rest (875,000) shall vest monthly on the first day of each subsequent
month with respect to 1/48th (18,229) of the aggregate Stock Options thereafter.
The Stock Options shall be granted under the Company’s 2006 Stock Incentive Plan
(the “2006 Plan”) and pursuant to the terms of the Company’s standard form stock
option agreement approved by the Board.
 
(d)    Vacations. During the term hereof, the Executive shall be entitled to
four (4) weeks of vacation per annum, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company. Vacation time shall not cumulate from year to year. Accrued and
unused vacation time may be carried over to subsequent years with maximum four
weeks of carryover into any year.
 
(e)    Insurance Coverage. During the term hereof, the Company shall provide
Executive with medical, life and disability insurance as follows: the Company
shall (i) pay premiums in accordance with the Company’s usual practices, for all
medical insurance, including heath, dental and vision coverage for Executive and
his immediate family, (ii) provide, at its cost, disability insurance with an
annual benefit equal to 75% of the Executive’s Base Salary, and (iii) provide,
at its cost, term life insurance on the life of the Executive with a death
benefit equal to an aggregate of $1,400,000, payable to such beneficiaries as
may be designated by the Executive in writing from time to time. The Executive’s
benefits contemplated by this Section 4(e) shall be subject to the terms and
conditions of each applicable policy, as may be in effect from time to time at
the discretion of the Board.
 
(f)    Other Benefits. During the term hereof and subject to any contribution
therefor generally required of employees of the Company, the Executive shall be
entitled to participate in any and all other employee benefit plans from time to
time in effect for employees of the Company generally, except to the extent such
plans are in a category of benefit (including, without limitation, bonus
compensation) otherwise provided to the Executive. Such participation shall be
subject to (i) the terms of the applicable plan documents, (ii) generally
applicable Company policies and (iii) the discretion of the Board or any
administrative or other committee provided for in or contemplated by such plan.
The Company may alter, modify, add to or delete such “other employee benefit
plans” at any time as it, in its sole judgment, determines to be appropriate,
without recourse by the Executive.
 
 
3

--------------------------------------------------------------------------------


 
 
(g)    Automobile Allowance. The Company shall reimburse the Executive for his
automobile expenses including a monthly lease or financing payment up to $1,275
(equivalent to the monthly lease for a car valued at $60,000). The Company shall
pay all expenses connected with insurance, motor vehicle registration and tax,
maintenance, repair, gasoline and other expenses incurred in connection with the
Executive’s use of such car, whether it be in the Company's service or
privately; provided, however, that the Company shall not be liable for any costs
or expenses incurred in connection or associated with unlawful conduct of the
Executive in connection with the operation of the vehicle, including, without
limitation, speeding or traffic fines or responsibilities related to reckless
driving and driving without proper license. In the event the Executive’s
employment terminates, the Executive will retain possession of the automobile
and will assume the monthly payments, and all other obligations related to the
automobile, effective on the effective date of the termination.
 
(h)    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable and necessary business expenses incurred or paid by the Executive
in the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit and other restrictions on such expenses set by the Board
for senior executives of the Company, and to such reasonable substantiation and
documentation as may be specified by the Company from time to time. The
Executive shall use reasonable efforts to purchase airline tickets in advance or
otherwise take advantage of low-cost fares.
 
5.    Termination of Employment. Notwithstanding the provisions of Section 2
hereof, the Executive’s employment hereunder may terminate prior to the
expiration of the term hereof as set forth below.
 
(a)    Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In that event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive, to his estate, any
earned and unpaid Base Salary, prorated through the date of his death, plus an
additional three months of Base Salary. The Company shall have no further
obligation or liability to the Executive or his estate.
 
(b)    Disability.
 
(i)    The Company may terminate the Executive’s employment hereunder, upon
thirty (30) days’ notice to the Executive, in the event that the Executive
becomes disabled during his employment hereunder through any illness, injury,
accident or condition of either a physical or psychological nature and, as a
result, is unable to perform the essential functions of his position hereunder,
with or without reasonable accommodation, for eighty (80) days during any period
of one-hundred eighty (180) consecutive calendar days.
 
 
4

--------------------------------------------------------------------------------


 
 
(ii)    The Board may designate another employee to act in the Executive’s place
during any period in which the Executive is unable to perform the essential
functions of his position as a result of any illness, injury, accident or
condition of either a physical or psychological nature. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and his other benefits pursuant to Sections 4(e),
4(f) and 4(g) hereof, to the extent permitted by the then-current terms of the
applicable benefit plans, until the Executive becomes eligible for disability
income benefits under any disability income plan provided by the Company or
until the termination of his employment, whichever shall first occur.
 
(iii)    If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform the
essential functions of his position hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection, to determine whether the Executive is so
disabled, and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.
 
(c)    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause (as defined below) at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause. The
following, as determined by the Board in its reasonable and good faith judgment,
shall constitute Cause for termination: (i) conviction or plea of nolo
contendere in a court of law of (x) any felony or (y) any misdemeanor involving
dishonesty, breach of trust, misappropriation or illegal narcotics, (ii)
commission of any act involving theft, embezzlement, fraud, dishonesty or moral
turpitude or that otherwise impairs the reputation, goodwill or business of the
Company, (iii) material breach of any of the material provisions of this
Agreement or of any other material agreement between the Executive and the
Company or any of its Affiliates, (iv) demonstration of gross negligence,
willful misconduct or dereliction of duty in the execution of his duties under
this Agreement or breach of his duty of loyalty to the Company or any of its
Affiliates that is materially injurious to the Company, or (v) repeated and
consistent failure to be present at work or to perform his duties at a level
consistent with his position with the Company or as directed by the Board, which
failure continues for more than thirty (30) days after notice given to the
Executive, such notice to set forth in reasonable detail the nature of such
failure. Upon the giving of notice of termination of the Executive’s employment
hereunder for Cause, the Company shall not have any further obligation or
liability to the Executive, other than for Base Salary earned and unpaid through
the date of termination. Any unvested Stock Options shall be forfeited and
vested Stock Options not exercised prior to termination shall expire and no
longer be exercisable.
 
 
5

--------------------------------------------------------------------------------


 
 
(d)    By the Company without Cause. The Company may terminate the Executive’s
employment hereunder without Cause at any time upon three (3) months’ advance
written notice.
 
(e)    By the Executive. The Executive may terminate his employment, with or
without cause, at any time upon at least fourteen (14) days’ advance written
notice to the Company.
 
(f)    By the Executive for Changed Circumstances. The Executive may terminate
his employment hereunder upon the occurrence of Changed Circumstances (as
defined below) upon written notice to the Company. “Changed Circumstances” shall
mean (i) breach hereof by the Company of its obligations under this Agreement
not remedied within thirty (30) days’ written notice by the Executive to the
Company; or (ii) subject to the Company’s right to terminate the Executive’s
employment pursuant to subsections (c) and (d) above, a material diminution in
the Executive’s authority or title within the Company by reason of actions taken
by or under the authority of the Board or (iii) a “Change in Control” as defined
in Section 6 hereof.
 
(g)    Severance Benefits.
 
(i)    In the event that the Company terminates the Executive’s employment
without Cause (as defined above) or the Executive terminates his employment for
Changed Circumstances (as defined above), subject to the terms and conditions of
this Section 5(g), the Company will pay severance on a monthly basis to the
Executive and will provide the continuation of the benefits set forth in Section
4(e) and 4(f) for the respective periods indicated below:



Termination of Employment:
 
Aggregate
Severance Amount:
 
Benefits Period:
During the first three months of the term
 
Three months of Base Salary
 
Three months of benefits continuation
After the first three months, but not after the first nine months of the term
 
One month Base Salary for each month of the term served
 
One month of benefits continuation for each month of the term served
After than the first nine months of the term
 
Nine months of Base Salary
 
Nine months of benefits continuation

 
(ii)    The severance amount and benefits continuation set forth in the above
table are referred to herein as the “Severance Benefits. The continuation of any
group health plan benefits shall be to the extent authorized by and consistent
with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the cost of the
regular employer portion of the premium for such benefits paid by the Company.
The Executive’s right to receive Severance Benefits under Subsection 5(g)(i) is
conditioned upon (x) the Executive’s prior execution and delivery to the Company
of a general release of any and all claims and causes of action of the Executive
against the Company and its officers and directors, excepting only the right to
any compensation, benefits and/or reimbursable expenses due and unpaid under
Sections 4 and/or 5(g)(i) of this Agreement, and (y) the Executive’s continued
performance of those obligations hereunder that continue by their express terms
after the termination of his employment, including without limitation those set
forth in Sections 8, 9 and 10. Any Severance Benefits to be paid hereunder shall
be payable in accordance with the payroll practices of the Company for its
executives generally as in effect from time to time, and subject to all required
withholding of taxes.
 
 
6

--------------------------------------------------------------------------------


 
 
6.    Change in Control. If the Executive’s employment is terminated by the
Company, with or without Cause or by the Executive for Changed Circumstances,
following the Change in Control Date, the Executive shall receive those
Severance Benefits provided in Section 5(g)(i) as if he were terminated
following the first nine months of the term plus Executive’s pro rata Bonus
Compensation to the date of termination, which Severance Benefits shall be
subject to the terms set forth in Section 5(g)(ii) and shall be in lieu of any
benefits to which the Executive is otherwise entitled pursuant to Section 5(g).
“Change in Control Date” means the first date on which a Change in Control
occurs. “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (c) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
 
(a)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (an “Acquiring Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Acquiring Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company or
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or


(b)    such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; or
 
 
 
7

--------------------------------------------------------------------------------


 
 
(c)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively.


7.    Effect of Termination. Upon termination of this Agreement, all obligations
and provisions of this Agreement shall terminate except with respect to any
accrued and unpaid monetary obligations and except for the provisions of Section
8 through (and inclusive of) 23 hereof.
 
8.    Confidential Information; Assignment of Inventions.
 
(a)    The Executive acknowledges that the Company and its Affiliates will
continually develop Confidential Information and Proprietary Information (as
defined below), that the Executive may develop Confidential Information and
Proprietary Information for the Company or its Affiliates, and that the
Executive may learn of Confidential Information and Proprietary Information
during the course of his employment with the Company. The Executive agrees that,
except as required for the proper performance of his duties for the Company, he
will not, directly or indirectly, use or disclose any Confidential Information
or Proprietary Information. The Executive understands and agrees that this
restriction will continue to apply after his employment terminates, regardless
of the reason for termination.
 
(b)    The Executive agrees that all Confidential Information and Proprietary
Information, including, without limitation all work products, inventions
methods, processes, designs, software, apparatuses, compositions of matter,
procedures, improvements, property, data documentation, information or materials
that the Executive, jointly or separately prepared, conceived, discovered,
reduced to practice, developed or created during, in connection with, for the
purpose of, related to, or as a result of his employment with the Company,
and/or to which he has access as a result of his employment with the Company
(collectively, the “Inventions”) is and shall remain the sole and exclusive
property of the Company.
 
(c)    The Executive by his signature on this Agreement unconditionally and
irrevocably transfers and assigns to the Company all rights, title and interest
in the Inventions (as defined above, including all patent, copyright, trade
secret and any other intellectual property rights therein) and will take any
steps and execute any further documentation from time to time reasonably
necessary to effect such assignment free of charge to the Company. The Executive
will further execute, upon request, whether during, or after the termination of,
his employment with the Company, any and all applications for patents,
assignments and other papers, which the Company may deem necessary or
appropriate for securing such Inventions for the Company.
 
 
8

--------------------------------------------------------------------------------



 
(d)    Except as required for the proper performance of his duties, the
Executive will not copy any and all papers, documents, drawings, systems, data
bases, memoranda, notes, plans, records, reports files, data (including original
data), disks, electronic media etc. containing Confidential Information or
Proprietary Information (“Documents”) or remove any Documents, or copies, from
Company premises. The Executive will return to the Company immediately after his
employment terminates, and at such other times as may be specified by the
Company, all Documents and copies and all other property of the Company and its
Affiliates then in his possession or control.


9.    Non-Competition Covenants. During the term hereof and for a period of one
(1) year from the date the Executive’s employment with the Company terminates
(the “Restricted Period”), the Executive shall refrain from engaging or becoming
interested, directly or indirectly, as an owner, employee, director, partner,
consultant, through stock ownership, investment of capital, lending of money or
property, rendering of services, or otherwise, either alone or in association
with others, in the operation, management or supervision of any type of business
or enterprise that during such period competes with the businesses or
enterprises of the Company and its operating subsidiaries (if any)
(collectively, the “Company Group”), or any new business or enterprise which the
Company Group during such Restricted Period plans in good faith in the near
future to commence which is related to the Company Group’s then-existing
businesses or enterprises, including, without limitation, the research and
development of drugs for bone or cartilage diseases or other diseases in which
the Company has active research and development programs, except through
ownership of shares in a publicly-traded corporation or publicly-traded mutual
fund or publicly-traded limited partnership in which the Executive does not
materially participate and in which the Executive’s ownership interest is one
percent (1%) or less. The Executive acknowledges and aggress that the entire
business of the Company is based upon technology and Proprietary Information
that has world-wide application. Therefore, the restrictions contained in this
Section 9 cannot be limited to any particular geographic region and are
applicable world-wide. In the event that the scope of any restriction contained
in this Section 9 is determined by a court to be too broad to permit enforcement
hereof to its full extent, then such restriction shall be enforced to the
maximum extent permitted by law, based upon the geographic markets on which the
Company Group conducts its business at the time of breach of this Section.
 
10.    Non-Solicitation Covenants. During the Restricted Period, the Executive
shall refrain from, directly or indirectly, whether on behalf of himself or
anyone else: (a) soliciting or accepting orders from any present or past
customer of the Company Group for a product or service offered or sold by, or
competitive with a product or service offered or sold by, the Company Group; (b)
inducing or attempting to induce any customer, supplier, licensee, licensor or
other business relation of the Company Group to cease doing business with the
Company Group or in any way interfere with the relationship between that
customer, supplier, licensee, licensor or other business relation and the
Company Group; (c) using for his benefit or disclosing the name and/or
requirements of any such customer, supplier, licensee, licensor, or other
business relation to any other person; (d) soliciting any of the Company Group’s
employees to leave the employ of the Company Group or hiring anyone who is an
employee of the Company Group or was such an employee during the twelve (12)
months preceding the proposed date of hire; or (e) inducing or attempting to
induce any employee of the Company Group to work for, render services or provide
advice to or supply Confidential Information or Proprietary Information to any
other person. During the Restricted Period, the Executive shall not directly or
indirectly assist or encourage any other person, in carrying out, directly or
indirectly, any activity that would be prohibited by this agreement were they
carried out by the Executive himself.
 
 
9

--------------------------------------------------------------------------------


 
 
11.    Enforcement of Covenants. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 8, 9 and 10
hereof. The Executive acknowledges that the covenants contained in Sections 8, 9
and 10 are reasonably necessary to protect the goodwill of the Company that is
its exclusive property. The Executive further acknowledges and agrees that, were
he to breach any of the covenants contained in Sections 8, 9 or 10 hereof, the
damage would be irreparable. The Executive therefore agrees that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond.
 
12.    Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not subject to any
covenants against competition or similar covenants that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use any confidential or proprietary information of a third party without such
party’s consent.
 
13.    Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 13 and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
 
(a)    “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.
 
(b)    “Confidential Information” means any and all information, inventions,
discoveries, ideas, writings, communications, research, engineering methods,
developments in chemistry, manufacturing information, practices, processes,
systems, technical and scientific information, formulae, designs, concepts,
products, trade secrets, projects, improvements and developments that relate to
the business of the Company or any Affiliate and are not generally known by
others, including but not limited to (i) products and services, technical data,
methods and processes, (ii) marketing activities and strategic plans, (iii)
financial information, costs and sources of supply, (iv) the identity and
special needs of customers and prospective customers and vendors and prospective
vendors, and (v) the people and organizations with whom the Company or any
Affiliate has or plans to have business relationships and those relationships.
Confidential Information also includes such information that the Company or any
Affiliate may receive or has received belonging to customers or others who do
business with the Company or any Affiliate and any publication or literary
creation of the Executive, developed in whole or in part while the Executive is
employed by the Company, in whatever form published the content of which, in
whole or in part, relates to the business of the Company or any Affiliate.
 
 
10

--------------------------------------------------------------------------------


 
 
(c)    “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization.
 
(d)    “Proprietary Information” means any and all intellectual property subject
to protection under applicable copyright, trademark, trade secret or patent laws
if such property is similar in any material respect with the products and
services offered by the Company or any Affiliate.
 
14.    Withholding. All payments made under this Agreement shall be reduced by
any tax or other amounts required to be withheld under applicable law.
 
15.    Assignment. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement without the
consent of the Executive in the event that the Company shall hereafter effect a
reorganization, or consolidate with or merge into any other Person, or transfer
all or substantially all of its properties or assets to any other Person. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, and their respective successors, executors, administrators, heirs and
permitted assigns.
 
16.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
17.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
 
18.    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or by overnight courier or delivery service, or 3 business
days after being deposited in the Danish or United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, to the attention of the Chairman of the
Board, or to such other address as either party may specify by notice to the
other actually received.
 
 
11

--------------------------------------------------------------------------------


 
 
19.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.
 
20.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and an expressly authorized representative of
the Company.
 
21.    Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.
 
22.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
 
23.    Governing Law. This Agreement shall be construed and enforced under and
be governed in all respects by the laws of the State of Delaware, without regard
to the conflict of laws principles thereof.
 


12

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Executive and the Company, by its duly authorized representative, as of the
date first above written.
 

        Executive:    OSTEOLOGIX INC.                    By:  

--------------------------------------------------------------------------------

Philip J. Young    

--------------------------------------------------------------------------------

Name:
Title:

 
 
13

--------------------------------------------------------------------------------


 
 
 